Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2018

The Court of Appeals hereby passes the following order:

A18D0529. RANDY LIONEL MILTON v. THE STATE.

      Randy Lionel Milton pleaded guilty to aggravated assault as a lesser included
offense of rape in June 1989. Milton subsequently filed a pro se petition to be
released from the sex offender registry requirements. The trial court denied his
motion on April 11, 2018, and he filed this pro se application for discretionary appeal
on May 15, 2018 in the Georgia Supreme Court. The Supreme Court transferred the
application to this Court after finding that it did not have jurisdiction. See Case No.
S18D1296 (decided June 7, 2018). We, however, also lack jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734 (380 SE2d 57) (1989). Because Milton did not file his application for
discretionary appeal until 34 days after the entry of the order he seeks to appeal, his
appeal is untimely. Accordingly, this application is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/11/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.